Citation Nr: 9927391	
Decision Date: 09/23/99    Archive Date: 10/05/99

DOCKET NO.  97-12 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUE

Entitlement to service connection for residuals of a left 
elbow injury.


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs--Bureau for Veterans 
Affairs and Assistance


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Neil T. Werner, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 28, 1967 to 
November 27, 1970.  The veteran also had an earlier seven-day 
period of active service.

This matter comes before the Board of Veterans' Appeals 
(Board) following a February 1997 decision of the Pittsburgh, 
Pennsylvania, regional office (RO) of the Department of 
Veterans Affairs (VA) which denied service connection for 
residuals of a left elbow injury.


FINDING OF FACT

No competent medical evidence has been submitted showing that 
any current left elbow disability is attributable to military 
service or event coincident therewith.


CONCLUSION OF LAW

The veteran has not submitted a well-grounded claim of 
entitlement to service connection for residuals of a left 
elbow injury.  38 U.S.C.A. §§ 1101, 1110, 1112, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran and his representative contend that, while the 
veteran fractured his left humerus in August 1967, before 
entry onto active duty, this injury had fully healed by the 
time he entered military service in November 1967.  Moreover, 
the veteran's current left elbow disabilities were caused by 
an accident in May 1969 while stationed in the Republic of 
Vietnam.  Specifically, while working on a truck, a fan blade 
broke off and hit his left elbow causing injury to both the 
muscle and underlying joint. 

A person who submits a claim for VA benefits has the burden 
of submitting evidence sufficient to justify a belief by a 
fair and impartial individual that the claim is well 
grounded.  Only if the claimant meets this burden does VA 
have the duty to assist in developing the facts pertinent to 
the claim.  38 U.S.C.A. § 5107(a) (West 1991); Epps v. Gober, 
126 F.3d 1464, 1468-69 (Fed. Cir. 1997).  If the claimant 
does not meet this initial burden, the appeal must fail 
because, in the absence of evidence sufficient to make the 
claim well grounded, the Board does not have jurisdiction to 
adjudicate the claim.  Boeck v. Brown, 6 Vet. App. 14, 17 
(1993).

A well-grounded claim is a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such a 
claim need not be conclusive, but only possible, to satisfy 
the initial burden of 38 U.S.C.A. § 5107(a).  To be well 
grounded, however, a claim must be accompanied by evidence 
that suggests more than a purely speculative basis for 
granting entitlement to the requested benefits.  Dixon v. 
Derwinski, 3 Vet. App. 261, 262-63 (1992).  Evidentiary 
assertions accompanying a claim for VA benefits must be 
accepted as true for purposes of determining whether the 
claim is well grounded, unless the evidentiary assertion is 
inherently incredible, or the fact asserted is beyond the 
competence of the person making the assertion.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
competent medical evidence to the effect that the claim is 
plausible or possible is required.  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  A claimant cannot meet this 
burden merely by presenting lay testimony, because lay 
persons are not competent to offer medical opinions.  
Espiritu, 2 Vet. App. at 495.

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (Court) has held that competent evidence pertaining 
to each of three elements must be submitted in order to make 
a claim of service connection well grounded.  There must be 
competent (medical) evidence of a current disability; 
competent (lay or medical) evidence of incurrence or 
aggravation of disease or injury in service; and competent 
(medical) evidence of a nexus between the in-service injury 
or disease and current disability.  This third element may 
also be established by the use of statutory presumptions.  
38 C.F.R. §§ 3.307, 3.309 (1998); See Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).

A review of the record on appeal shows pre-service treatment 
records from Philipsburg State General Hospital dated in 
August 1967.  These records show the veteran's complaints, 
diagnosis, and treatment following a left upper arm injury.  
The diagnosis, confirmed by x-ray, was fracture at the middle 
third of the shaft of the left humerus.

Thereafter, available service medical records include a 
September 1966 pre-induction examination in which an August 
1967 note was attached that reported that the veteran had 
fractured the left humerus in a fall.  Both the November 1967 
induction examination and the October 1970 separation 
examination were negative for complaints and/or a diagnosis 
of a left elbow disability.  However, on the October 1970 
separation examination, the veteran marked the box indicating 
a history of broken bones.

Service personnel records, obtained by both the RO and the 
veteran, included an undated order indicating that the 
veteran was assigned to the Fitzsimons General Hospital for 
further hospitalization and treatment.  In addition, these 
records included a DA Form 20 showing that the veteran was a 
patient at the 106th General Hospital from November 8, 1969, 
to November 26, 1969, and a patient at the Valley Forge 
Hospital from November 28, 1969, to February 5, 1970.  
Moreover, the records also included a November 5, 1969, 
morning report showing the veteran's name and rank as well as 
the fact that he had been reassigned, a November 7, 1969, 
order showing that the veteran was sent to the 106th General 
Hospital for treatment, a November 23, 1969, order showing 
the veteran was sent to the mental health clinic at the 
Valley Forge Hospital for treatment, a December 2, 1969, pay 
voucher authorized by Valley Forge Hospital, a February 5, 
1970, patient clearance record from Ft. Ord, and a March 17, 
1970, travel voucher.  However, the Board observes that none 
of the foregoing records shows that he was seen for a left 
elbow problem.

Replies from the National Personnel Records Center (NPRC), 
received by the RO in November 1997 and February 1997, 
indicate that no treatment records for 1969 could be found at 
either the Valley Forge Hospital or the 106th General 
Hospital.

The veteran appeared for a VA examination in February 1996.  
He reported that, while working on a tractor in 1969, he 
injured his left elbow.  Moreover, he reported that the 
injury required surgery to repair the damage to the elbow 
joint.  On examination, the left elbow had a well healed and 
non-tender surgical scar on the ulnar aspect of the tip of 
the elbow joint as well as intra-articular involvement 
manifested by loss of supination and pronation.  Moreover, 
the examiner reported that there was damage to the joint of 
the elbow.  Additionally, while the examiner did not notice 
any loss of muscle in the left elbow area, he opined that the 
muscles affected by the veteran's injury were the flexor and 
carpal-radialis.  He next opined that the aforementioned 
muscle groups healed up very well after the extensive injury; 
the veteran had good strength in the left hand; there was no 
evidence of pain, and no evidence of muscle hernia.  X-rays 
revealed an old deformity from remote trauma, osteoporosis, 
and degenerative changes.  The diagnosis was status post 
fracture of the left elbow with open reduction and internal 
fixation.

The veteran testified at a personal hearing at the RO in June 
1997.  He testified that he fractured his left humerus in a 
fall in August 1967 before entry onto active duty.  However, 
this injury had fully healed by the time he entered military 
service in November 1967.  Moreover, he testified that his 
current left elbow disabilities were caused by an accident in 
May 1969 while stationed in the Republic of Vietnam.  
Specifically, he reported that, while working on a truck, a 
fan blade broke off and hit his left elbow, severing both the 
muscle and the underlying joint.  The injury required that he 
first be taken by jeep to a hospital at Chu Ly where he 
underwent surgery.  Thereafter, he was transferred to a 
hospital in Japan where he underwent additional surgeries.  
He was thereafter sent to the Valley Forge Hospital where he 
underwent yet more surgery.  He was at Valley Forge Hospital 
for approximately three months between 1969 and 1970.  He 
also testified that, at one point, while at Valley Forge 
Hospital, the elbow had to be reset because it had failed to 
heal properly.  While at Valley Forge Hospital he was visited 
by his brother and sister-in-law.  After being discharged 
from Valley Forge Hospital, he was transferred to Ft. Ord in 
California where he stayed until he separated from military 
service.  Following military service the veteran went to work 
for a mechanic.  However, he did not obtain medical treatment 
for his elbow; he simply lived with the discomfort.  

Lastly, the Board observes that the veteran filed with the RO 
a number of lay statements from family, friends, and/or 
employer.  These statements indicate that the veteran injured 
his left elbow during service, and include references by some 
who visited the veteran during his in-service hospitalization 
for a left elbow injury.  In addition, the veteran filed a 
June 1997 statement from his employer.  In this statement it 
was reported that the veteran was hired in 1970, several 
weeks after his separation from military service, and at that 
time the employer was informed of the veteran's left elbow 
disability.  Moreover, he reported that he had personally 
observed scarring on the veteran's elbow. 

The Board finds that what is significant about the evidence 
described above is, paradoxically, what it does not include.  
None of the records on appeal includes a medical nexus 
opinion that tends to show a relationship between either the 
left elbow joint deformity, osteoporosis, and/or degenerative 
changes revealed by x-ray at the veteran's February 1996 VA 
examination and the veteran's military service or event 
coincident therewith, such as the injury reported by the 
veteran and others who knew of it.  Likewise, no medical 
opinion has been presented that tends to show a relationship 
between current disabilities and continued symptoms since 
service.  The Board concedes that lay statements filed by the 
veteran, when combined with the service personnel records 
showing his hospitalization, establish that the veteran 
sustained a left elbow injury while on military service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992) (lay 
witnesses are competent to describe painful experiences and 
symptoms that result therefrom); King v. Brown, 
5 Vet. App. 19, 21 (1993); Caldwell v. Derwinski, 
1 Vet. App. 466 (1991) (the Board is obligated to accept as 
true evidentiary assertions by the veteran for the purpose of 
determining whether a claim is well grounded).  However, no 
medical evidence has been presented that tends to link any of 
his current left elbow disabilities to his in-service problem 
or to other problem coincident with service.  While the 
veteran's family, friends, and/or employer, as well as the 
veteran, through both written statements and/or personal 
hearing testimony, are competent to provide information as to 
the visible symptoms the veteran experienced during and after 
service, they have not been shown to be competent to provide 
the medical opinion evidence necessary to make his claim of 
service connection well grounded.  See Espiritu, supra, 
Moray v. Brown, 5 Vet. App. 211 (1993) (persons without 
medical expertise are not competent to offer medical 
opinions); Grottveit v. Brown, 5 Vet. App. 91 (1993); 
Bostain v. West, 11 Vet. App. 124 (1998).  Lastly, the Board 
notes that the statutory presumptions found at 38 C.F.R. 
§§ 3.307, 3.309 (1998), cannot help the veteran in 
establishing a well-grounded claim because the record on 
appeal first shows his being diagnosed with a listed disease 
process-arthritis--more than one year after his separation 
from military service.

Therefore, because no competent medical evidence has been 
presented to link current disability--left elbow joint 
deformity, osteoporosis, or degenerative changes--to service, 
his claim is not well grounded.  Moreover, the principle of 
reasonable doubt does not apply until the veteran has 
submitted a well-grounded claim.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).


ORDER


Service connection for residuals of a left elbow injury is 
denied.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

 

